Title: To Thomas Jefferson from George Wythe, 22 April 1790
From: Wythe, George
To: Jefferson, Thomas



G. Wythe to T. Jefferson
Williamsburgh, 22d of april, 1790.

I have not been able, after long inquiry, to obtain the writings of Phlegon mentioned by Ferguson in his tables and tracts. Probably you can tell to whom and where application may be successfull. When you find convenient to give this information, add to the favour an etiquette, which may direct my London correspondent, to whom, with it, i shall transmit a bill of exchange, in procuring some books from Strasburgh.
